          Case 3:21-cv-00176-RFB-CLB Document 173 Filed 08/26/21 Page 1 of 2




1    Rene L. Valladares
     Federal Public Defender
2    Nevada Bar No. 11479
     David Anthony
3    Assistant Federal Public Defender
     Nevada Bar No. 7978
4    David_Anthony@fd.org
     Brad D. Levenson
5    Assistant Federal Public Defender
     California Bar No. 166073
6    Brad_Levenson@fd.org
     411 E. Bonneville, Ste. 250
7    Las Vegas, Nevada 89101
     (702) 388-6577
8    (702) 388-5819 (Fax)

9    Attorneys for Zane M. Floyd

10                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
11
     Zane M. Floyd,                          Case No. 3:21-cv-00176-RFB-CLB
12
                  Petitioner,                Index of Exhibits to Notice of
13                                           Expert Reports
           v.
14
     Charles Daniels, et al.,                DEATH PENALTY CASE.
15
                  Respondents.
16

17

18

19

20

21

22

23
     Case 3:21-cv-00176-RFB-CLB Document 173 Filed 08/26/21 Page 2 of 2




1    Exhibit                      Report                             Date

2      40.          Report of Dr. Mark Heath,                     08/17/2020
                    Plaintiff’s Expert
3
       41.          Report of Dr. Craig Stevens,                  08/05/2021
4                   Plaintiff’s Expert

5      42.          Report of Dr. James Williams,                 08/06/2021
                    Plaintiff’s Expert
6
       43.          Report of Dr. Joel Zivot,                     08/14/2021
7
                    Plaintiff’s Expert
8
       44.          Report of Dr. Daniel Buffington,              08/18/2021
9                   Defendants’ Expert

10     45.          Report of Dr. Jeffrey Petersohn,              08/11/2021
                    Defendants’ Expert
11
       46.          Report of Dr. Steve Yun,                      08/11/2021
12                  Defendants’ Expert

13

14           Dated this 26th day of August, 2021.

15                                              Respectfully submitted,

16                                              Rene L. Valladares
                                                Federal Public Defender
17
                                                /s/ David Anthony
18                                              David Anthony
                                                Assistant Federal Public Defender
19

20                                              /s/ Brad D. Levenson
                                                Brad D. Levenson
21                                              Assistant Federal Public Defender

22

23


                                           2
